Title: [Report on the Return of Exports], 15 March 1792
From: Hamilton, Alexander
To: 



Treasury DepartmentMarch 15. 1792.[Communicated on March 16, 1792]
[To the President of the Senate]
Sir

In further pursuance of the order of the Senate of the 8th. instant, I have the honor to transmit a return of the exports from the United States for one year ending the 30th. September 1791, exhibiting the islands and countries to which those exports have been shipt.
This document is completed so far as the returns have been received at the Treasury, but an addition is yet to be made of the exports from Charleston in South Carolina, and from some ports of inferior consequence for the two last quarters of the returned year, the papers relative to which have not been received. There is also transmitted a return of outward tonnage for one year ending March 31st. 1791.
In regard to the remainder of the statements required by the Senate; it is very uncertain whether the delay of the returns from certain of the Custom houses, and the length of time they will require, will not prevent the completion of them before the end of the session.
I have the honor to be, Sir Your most obedient & most humble servant
Alexander HamiltonSecy of the Treasy
The Vice President of the United States and President of the Senate.
